Opinion by
Mr. Justice Moschzisker,
The plaintiff recovered a verdict to compensate him for personal injuries alleged to have been caused by his employer’s negligence; judgment was entered thereon, and the defendant has taken this appeal.
The various issues involved were submitted to the jury in a comprehensive charge, which is not complained of; but the appellant contends that, on the evidence, it was entitled to binding instructions, and now should have judgment non obstante veredicto.
A careful reading of the testimony has not convinced us that the case properly could have been withdrawn from the jury. When the evidence is viewed in the light most favorable to the plaintiff, as the verdict shows the jury looked upon it, a mind desiring only to do justice between the parties might find therefrom the following material facts: The plaintiff was a laborer in the employ of the defendant company; June 24,1915, while working in the latter’s colliery, he was injured by the fall of a large piece of hard material from the roof immediately over the place where he was mining; the dangerous corn dition at that point was in no sense obvious, and had the roof been supported by timbers placed thereunder in the manner usually pursued by miners, in order to insure safety, the plaintiff would not have been injured; there had been no timbers suitable for this purpose in or about the location in question for at least two weeks prior to the accident; three- days before his injury, the plaintiff called at the office of defendant’s general superintendent, *229where the latter official and the mine foreman were together at the time, and asked for timber; the office where he made this application was the usual place for the purpose ; the superintendent and foreman told the plaintiff “to go ahead” and they would send the timber to him; at the time he made this request he was working in shoot thirty-one, mining a “monkey heading,” or air passage, into the adjoining shoot, thirty-two; no timber arrived, and on the day of the accident, while the plaintiff was working in No. 32, he again applied therefor, to the same two officials, being told a second time to “go ahead ......, we will send it”; he proceeded with his work, and a short time thereafter the accident occurred.
It is to be noted that, when the' plaintiff first applied to the foreman and the mine superintendent, he did not specify timber to- be used in shoot thirty-one, and there is nothing in the testimony to indicate that either of the latter so understood his request; apparently, he desired this material for use in the general locality where he was working, and, as already pointed out, the job at which he was engaged, from the time of the first- request until the happening of the accident, was in or about shoots thirty-one and thirty-two and the passageway between them. With these facts in mind, we feel the evidence was quite sufficient to put the defendant’s superintendent on notice that the plaintiff needed timber, and, thereunder, it was for the jury to say whether or not the renewed request on the day of the accident was enough to fix the superintendent with knowledge that the mine foreman had failed to- comply with plaintiff’s previous demand, made three days before. Under the facts in this case, Collins v. Northern Anthracite Coal Co., 241 Pa. 55, is a controlling authority, which the learned court below very properly followed.
The assignments of error are all overruled, and the judgment is affirmed.